NO. 07-02-0422-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                     JULY 15, 2003

                         ______________________________


                      DEMOND JOSEPH MAYON, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

  FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

                   NO. 78765; HONORABLE LARRY GIST, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


      Appellant Demond Joseph Mayon filed a Motion to Dismiss Appeal on July 7, 2003,

averring that he no longer wishes to prosecute his appeal.      The Motion to Dismiss is

signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                Chief Justice




Do not publish.




                                            2